Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6-8, 14-16, 19, 20-22, 28- 30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 20200029318).

Regarding claim 1, 15, 29, 30, Guo teaches a wireless communication device for wireless communication, comprising: a memory; and one or more processors, coupled to the memory ([0088] “UE 116 includes an antenna 305 , a radio frequency ( RF ) transceiver 310 , TX processing circuitry 315 , a microphone 320 , and receive ( RX ) processing circuitry 325. The UE 116 also includes a speaker 330 , a processor 340 , an input / output ( I / O ) interface ( IF ) 345 , a touchscreen 350 , a display 355 , and a memory 360. The memory 360 includes an operating system ( OS ) 361 and one or more applications 362”), configured to:
 receive at least one sidelink communication on a sidelink (Fig. 32 “3213” “Receiver UE”, Fig. 30A “3003”, [0270] “In 3002 , the transmitter UE also transmits data in PSSCH as indicated in the SA . A receiver UE can receive the SA from PSCCH resource m at slott and then decode the SCI in 3003“, (Examiner Note: The sidelink is “3213” in Fig 32, which is the link between the transmitter UE and receiver UE),
 wherein the at least one sidelink communication includes at least one of a grant, a plurality of data packets or relaying data received on a resource identified by a grant, a multi-stage grant, a multi-packet grant, or a relaying communication (Fig. 32 “3213” “Receiver UE”, Fig. 30A “3002”, [0270] “In 3002 , the transmitter UE also transmits data in PSSCH as indicated in the SA . A receiver UE can receive the SA from PSCCH resource m at slott and then decode the SCI in 3003 “, (Examiner Note: The transmitter UE is relaying data on resources to the receiver UE that it received from the gNB ));
 and transmit, on the sidelink, at least one feedback message acknowledging receiving the at least one sidelink communication (Fig. 32 “3214 NACK/ACK feedback for the PSSCH” “Receiver UE”, Fig. 30B “ 3004”, [0271] “Then in 3004 , the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t , where the receiver UE detects the SA that schedules the decoded PSSCH in 3003”)).

Regarding claim 2, 16 Guo teaches wherein the one or more processors ([0088] “UE 116 includes an antenna 305 , a radio frequency ( RF ) transceiver 310 , TX processing circuitry 315”), to receive the at least one sidelink communication (Fig. 32 “3213” “Receiver UE”, Fig. 30A “3003”, [0270] “In 3002 , the transmitter UE also transmits data in PSSCH as indicated in the SA . A receiver UE can receive the SA from PSCCH resource m at slott and then decode the SCI in 3003 “), are configured to:
 receive a first stage of the multi-stage grant from a first wireless node ([0196] “the gNB can allocate sidelink resource to a UE for the transmission on the sidelink . The gNB can configure or indicate one SL - BWP for one UE to transmit, [0366] “the serving gNB can send two DCI formats to allocate the sidelink transmission to a V2X transmitter UE and to configure PUCCH channel for reporting ACK / NACK of sidelink PSSCH to a V2X receiver UE . The serving gNB can send one DCI format Y1 to allocate sidelink resource to a V2X transmitter UE - A . When the UE - A receives DCI format Y1 , the UE - A transmit PSCCH and PSSCH on a sidelink in the sidelink resource according to the configuration in DCI format Y1”); and receive a second stage of the multi-stage grant from a second wireless node ([0196] “The gNB can also configure or indicate one SL - BWP for one UE to receive the sidelink transmission sent by other sidelink UEs”, [0366] “. The serving gNB can send one DCI format Y2 to the sidelink receiver UE - B to allocate PUCCH in one slot for the receiver UE - B to report ACK / NACK for the PSSCH trans mission that is transmitted by UE - A according to the con figuration in DCI format Y1”)).

Regarding claims 5, 19, Guo teaches wherein the one or more processors ([0088] “UE 116 includes an antenna 305 , a radio frequency ( RF ) transceiver 310 , TX processing circuitry 315”), to transmit the at least one feedback message, are configured to: transmit a single feedback message corresponding to a plurality of received packets ([0196] “The gNB can also configure or indicate one SL - BWP for one UE to receive the sidelink transmission sent by other sidelink UEs”, [0366] “. The serving gNB can send one DCI format Y2 to the sidelink receiver UE - B to allocate PUCCH in one slot for the receiver UE - B to report ACK / NACK for the PSSCH trans mission that is transmitted by UE - A according to the con figuration in DCI format Y1”)).

Regarding claim 6, 20, Guo teaches wherein the single feedback message indicates whether the plurality of received packets is successfully decoded ([0366] “. The serving gNB can send one DCI format Y2 to the sidelink receiver UE - B to allocate PUCCH in one slot for the receiver UE - B to report ACK / NACK for the PSSCH trans mission that is transmitted by UE - A according to the con figuration in DCI format Y1”, [0368] “. In one example Alt1 , the receiver UE 4003 can report the ACK to the serving gNB if the PSSCH is correctly decoded and the receiver UE 4003 can report the NACK to the serving gNB if the PSSCH is not correctly decoded”).

Regarding claim 7, 21, Guo teaches wherein the plurality of received packets are associated with a common stage of the multi-stage grant ([0196] “the gNB can allocate sidelink resource to a UE for the transmission on the sidelink . The gNB can configure or indicate one SL - BWP for one UE to transmit … The gNB can also configure or indicate one SL - BWP for one UE to receive the sidelink transmission sent by other sidelink UEs [0366] “the serving gNB can send two DCI formats to allocate the sidelink transmission to a V2X transmitter UE and to configure PUCCH channel for reporting ACK / NACK of sidelink PSSCH to a V2X receiver UE . The serving gNB can send one DCI format Y1 to allocate sidelink resource to a V2X transmitter UE - A . When the UE - A receives DCI format Y1 , the UE - A transmit PSCCH and PSSCH on a sidelink in the sidelink resource according to the configuration in DCI format Y1”).

Regarding claim 8, 22, Guo teaches wherein the plurality of received packets includes a first packet that is to be decoded and one or more second packets identifying a resource for the first packet ([0366] “The serving gNB can send one DCI format Y1 to allocate sidelink resource to a V2X transmitter UE - A . When the UE - A receives DCI format Y1 , the UE - A transmit PSCCH and PSSCH on a sidelink in the sidelink resource according to the configuration in DCI format Y1 . The serving gNB can send one DCI format Y2 to the sidelink receiver UE - B to allocate PUCCH in one slot for the receiver UE - B to report ACK / NACK for the PSSCH trans mission that is transmitted by UE - A according to the con figuration in DCI format Y1 . The receiver UE - B needs to know which PSSCH transmission the UE - B may report ACK / NACK for in the PUCCH configured through DCI format Y2” , [0368] “. In one example Alt1 , the receiver UE 4003 can report the ACK to the serving gNB if the PSSCH is correctly decoded and the receiver UE 4003 can report the NACK to the serving gNB if the PSSCH is not correctly decoded”).

Regarding claim 14, 28, Guo teaches wherein the at least one sidelink communication includes one or more relaying communications associated with the relaying data received from a first wireless node (Fig. 32 “3213” “Receiver UE”, Fig. 30A “3003”, [0270] “In 3002 , the transmitter UE also transmits data in PSSCH as indicated in the SA . A receiver UE can receive the SA from PSCCH resource m at slott and then decode the SCI in 3003 “);
 and wherein the at least one feedback message includes at least one of: an acknowledgement of receipt of the one or more relaying communications (Fig. 32 “3214 NACK/ACK feedback for the PSSCH” “Receiver UE”, Fig. 30B “ 3004”, [0271] “Then in 3004 , the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t , where the receiver UE detects the SA that schedules the decoded PSSCH in 3003”, (Examiner’s note: Transmitter UE is relaying data from the gNB to the Receiver UE and the Receiver UE sends a NACK/ACK feedback for the PSSCH back), an acknowledgement of successful relaying of the one or more relaying communications to a second wireless node, or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 11,17, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Panteleev et al.(US 20180206176).


Regarding claim 3, 17, Guo teaches wherein the one or more processors ([0088] “UE 116 includes an antenna 305 , a radio frequency ( RF ) transceiver 310 , TX processing circuitry 315”), to transmit the at least one feedback message (Fig. 32 “3214 NACK/ACK feedback for the PSSCH” “Receiver UE”, Fig. 30B “ 3004”, [0271] “Then in 3004 , the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t , where the receiver UE detects the SA that schedules the decoded PSSCH in 3003”)),
 Guo does not explicitly teach are configured to: transmit a first feedback message to a first wireless node;
 and transmit a second feedback message to a second wireless node.
However, Panteleev teaches are configured to: transmit a first feedback message to a first wireless node; and transmit a second feedback message to a second wireless node ([0154] “According to the arrangements of FIG . 76 - 7d the HARQ ACKNACK may be sent to both eNB 102 and Relay UE 104”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Panteleev. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the system. 

Regarding claims 11, 25, Guo does not teach wherein a configuration of the single feedback message is based at least in part on at least one of: a quantity of hops in a multi-hop communication, a quantity of alternate routes for the multi-hop communication, a quantity of sources for the plurality of received packets, or a combination thereof.
However, Panteleev teaches wherein a configuration of the single feedback message is based at least in part on at least one of: a quantity of hops in a multi-hop communication, a quantity of alternate routes for the multi-hop communication, a quantity of sources for the plurality of received packets, or a combination thereof ([0153] “FIG . 7a illustrates a communication path by which HARQ ACK / NACKs may be sent to the eNB 102 by the remote UE 106 . According to the arrangement of FIG . 7a the HARQ ACK / NACK may be sent to eNB 708 ( Reported by Remote UE directly to eNB 102 in PUSCH / PUCCH ) . This option may be possible when the Relay UE 104 does not do any data reordering , segmentation and multiplexing and just repeats the received data in the SL . In case of NACK , the data may be resent on both hops 702 , 704”, [0154] “FIG . 75 - 7d illustrates further communication paths by which HARQ ACK / NACKs may be sent to the eNB 102 by the remote UE 106 . According to the arrangements of FIG . 76 - 7d the HARQ ACKNACK may be sent to both eNB 102 and Relay UE 104 . According to some embodi ments , this may be achieved in a number of different ways”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Panteleev. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the system. 



Claim(s) 4, 9, 10, 12, 13, 18, 23, 24, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Baldemair et al (US 20200228257).

Regarding claim 4, 18, Guo teaches wherein the one or more processors ([0088] “UE 116 includes an antenna 305 , a radio frequency ( RF ) transceiver 310 , TX processing circuitry 315”), to transmit the at least one feedback message (Fig. 32 “3214 NACK/ACK feedback for the PSSCH” “Receiver UE”, Fig. 30B “ 3004”, [0271] “Then in 3004 , the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t , where the receiver UE detects the SA that schedules the decoded PSSCH in 3003”)).

Guo does not teach are configured to: transmit a plurality of feedback messages based at least in part on a plurality of received packets.
However, Baldemair teaches are configured to: transmit a plurality of feedback messages based at least in part on a plurality of received packets ([0071] “In FIG . 2 , another scheduling example is shown where a UE is scheduled in subsequent slots with SL transmissions . Due to lack of PUCCH or PSSCH opportu nities ( e.g. no UL or SL opportunities ) , HARQ feedback for all shown transmissions is requested in slot n + 3 . In particu lar , FIG . 2 shows a scenario in which a device ( UE ) is scheduled multiple times ( for downlink data ) and should send HARQ feedback for all transmissions in slot n + 3 . The ACK / NACK timing indicator included in the DCIs points for all transmissions to slot n + 3”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Baldemair. One of ordinary skill in the art would have been motivated to make this modification in order to validate the resource. 

Regarding claims 9, 23, Guo teaches single feedback message (Fig. 32 “3214 NACK/ACK feedback for the PSSCH” “Receiver UE”, Fig. 30B “ 3004”, [0271] “Then in 3004 , the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t , where the receiver UE detects the SA that schedules the decoded PSSCH in 3003”)).
Guo does not teach wherein a feedback codebook for the single feedback message is semi-static.
	Baldemair teaches wherein a feedback codebook for the single feedback message is semi-static ([0042] “, a resource for transmitting acknowledgement sig naling based on a configuration , e.g. an uplink or sidelink control signaling resource configuration , in particular a PUCCH or PSCCH configuration … considered statically , or semi - statically ( e.g. , being valid until changed by other RRC signaling , or covering a pre defined plurality of timing structures and / or TTI”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Baldemair. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resources to configure the system.

	Regarding claim 10, 24, Guo teaches single feedback message (Fig. 32 “3214 NACK/ACK feedback for the PSSCH” “Receiver UE”, Fig. 30B “ 3004”, [0271] “Then in 3004 , the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t , where the receiver UE detects the SA that schedules the decoded PSSCH in 3003”)).
Guo does not teach wherein a feedback codebook for the single feedback message is dynamic based at least in part on a quantity of present packets.
Baldemair teaches wherein a feedback codebook for the single feedback message is dynamic based at least in part on a quantity of present packets ([0069] “In addition to the timing , the UE also needs to know the exact PSCCH / PUCCH resource to be used within slot n + 1 . Implicit and explicit signaling may be used . E.g. , according to LTE ; for PUCCH Format 1a / 1b and 2 / 2a / 2b , implicit signaling may be used , wherein the PUCCH resource is derived from the position of the scheduling PDCCH CCE ( e.g. , in addition to RRC configured param eters ) . It may be considered that a pool of PUCCH resources is configured , and an ACK / NACK Resource Indicator ( ARI ) is used to dynamically select one of the configured resources”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Baldemair. One of ordinary skill in the art would have been motivated to make this modification in order to increase the performance of the system.

Regarding claim 12, 26, Guo does not teach wherein a quantity of the at least one feedback message is indicated via a first stage of the multi-stage grant.
Baldemair teaches wherein a quantity of the at least one feedback message is indicated via a first stage of the multi-stage grant ([0071] “where a UE is scheduled in subsequent slots with SL transmissions . Due to lack of PUCCH or PSSCH opportu nities ( e.g. no UL or SL opportunities ) , HARQ feedback for all shown transmissions is requested in slot n + 3 . In particu lar , FIG . 2 shows a scenario in which a device ( UE ) is scheduled multiple times ( for downlink data ) and should send HARQ feedback for all transmissions in slot n + 3”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Baldemair. One of ordinary skill in the art would have been motivated to make this modification in order to increase the performance of the system.

Regarding claim 13, 27, Guo does not teach wherein bits of the at least one feedback message are jointly encoded using a common codebook or separately encoded using separate sidelink feedback channel resources.
Baldemair teaches wherein bits of the at least one feedback message are jointly encoded using a common codebook ([0073] “The PUCCH / PSCCH format ( as example of a signaling format ) must be capable to carry multiple bits in different substructures . Accordingly , HARQ feedback of multiple SL transmissions is transmitted on a single PUCCH / PSCCH transmission / message , respectively is jointly encoded / modulated ( PUCCH / PSSCH is com pletely transmitted in slot n + 3 )”) or separately encoded using separate sidelink feedback channel resources.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate Baldemair. One of ordinary skill in the art would have been motivated to make this modification in order to increase the performance of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.F./           Examiner, Art Unit 2411                                                                                                                                                                                             /DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411